     Case 2:20-cv-00078-JRG Document 9 Filed 06/10/20 Page 1 of 3 PageID #: 65



                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                               MARSHALL DIVISION


CELLULAR COMMUNICATIONS                       §
EQUIPMENT LLC,                                §      Case No. 2:20-cv-00078-JRG
                                              §
Plaintiff,                                    §
                                              §
v.                                            §
                                              §
HMD GLOBAL OY​,                               §
                                              §
Defendant.                                    §

                       CORPORATE DISCLOSURE STATEMENT

        Under Rule 7.1 of the Federal Rules of Civil Procedure, defendant HMD Global Oy

makes this corporate disclosure statement: HMD Global Oy has no parent corporation. No

publicly held corporation directly owns 10% or more of HMD Global Oy’s stock. HMD

//

//

//

//

//

//

//

//

//

//



                                            –1–
  Case 2:20-cv-00078-JRG Document 9 Filed 06/10/20 Page 2 of 3 PageID #: 66



Global Oy is not aware of any publicly held corporation indirectly owning 10% or more of

its stock.

Dated: June 10, 2020                           Respectfully submitted,

                                               /s/ Deron R. Dacus​
                                               Deron R. Dacus
                                               State Bar No. 00790553
                                               The Dacus Firm, P.C.
                                               821 ESE Loop 323, Suite 430
                                               Tyler, Texas, 75701
                                               +1 (903) 705-1117
                                               +1 (903) 581-2543 facsimile
                                               ddacus@dacusfirm.com

                                               Matthew S. Warren (California Bar No. 230565)
                                               Jen Kash (California Bar No. 203679)
                                               Erika Warren (California Bar No. 295570)
                                               Warren Lex LLP
                                               2261 Market Street, No. 606
                                               San Francisco, California, 94114
                                               +1 (415) 895-2940
                                               +1 (415) 895-2964 facsimile
                                               20-78@cases.warrenlex.com

                                               Attorneys for HMD Global Oy




                                            –2–
  Case 2:20-cv-00078-JRG Document 9 Filed 06/10/20 Page 3 of 3 PageID #: 67




                                CERTIFICATE OF SERVICE

        The undersigned certifies that on this 10th day of June, 2020, all counsel of record who
are deemed to have consented to electronic service are being served with a copy of this document
through the Court’s CM/ECF system under Local Rule CV-5(a)(3). Any other counsel of record
will be served by a facsimile transmission and/or first class mail.

                                            /s/ Deron R. Dacus
                                            Deron R. Dacus




                                             -1-
